Case 2:21-cv-07424-DMG-SHK Document 4 Filed 09/21/21 Page 1 of 3 Page ID #:19




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      2:21-cv-07424-DMG-SHK                                 Date: September 21, 2021
  Title: Edward Palma v. Erica Arnold, et al.



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge

                D. Castellanos                                        Not Reported
                Deputy Clerk                                          Court Reporter

     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                None Present                                           None Present

 Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE WHY ACTION SHOULD
                            NOT BE DISMISSED FOR LACK OF SUBJECT
                            MATTER JURISDICTION

        On September 16, 2021, Plaintiff Edward Palma’s (“Plaintiff”) filed a complaint
 (“Complaint” or “Compl.”) against Erica Arnold, Child Protective Services/Child Support
 Services Department, and the “Unconstitutional Foreign Corporation AKA the State of
 California” (collectively, “Defendants”) alleging what appear to be various claims of fraud,
 constitutional violations, and statutory violations. Electronic Case Filing Number (“ECF No.”)
 1, Compl. Plaintiff paid the $402 filing fee on September 16, 2021. See id.

          Under Federal Rule of Civil Procedure (“Rule”) 12(b)(6), regardless of whether a
 plaintiff is proceeding in forma pauperis, a court may dismiss a claim sua sponte and without
 notice “where the claimant cannot possibly win relief.” Omar v. Sea-Land Serv., Inc., 813 F.2d
 986, 991 (9th Cir. 1987). In evaluating whether Plaintiff has stated a claim, the Court accepts as
 true the factual allegations in the Complaint and views all inferences in a light most favorable to
 him. See Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001). The Court does
 not, however, “accept as true allegations that are merely conclusory, unwarranted deductions of
 fact, or unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
 Cir. 2001). Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally.
 Barrett v. Belleque, 544 F.3d 1060, 1061-62 (9th Cir. 2008) (per curiam).

        Federal courts, like this one, are limited in the types of cases that they can hear and
 cannot hear any lawsuit that a party may want to file, unlike many state courts. United States v.
 Jacobo Castillo, 496 F.3d 947, 951 (9th Cir. 2007). Specifically, federal courts can only hear
 “those cases that (1) are within the judicial power of the United States, as defined in the

  Page 1 of 3                           CIVIL MINUTES—GENERAL               Initials of Deputy Clerk: DC
Case 2:21-cv-07424-DMG-SHK Document 4 Filed 09/21/21 Page 2 of 3 Page ID #:20




 Constitution, and (2) that have been entrusted to them by a jurisdictional grant by Congress.” Id.
 (internal quotation marks omitted). Without the authority to hear a case, either by the U.S.
 Constitution or the U.S. Congress, a federal court lacks subject matter jurisdiction over the
 matter. See Kontrick v. Ryan, 540 U.S. 443, 452 (2004) (“Only Congress may determine a
 lower federal court's subject-matter jurisdiction.”). Also, neither the federal court nor the parties
 can waive this type of a defect, or problem. Castillo, 496 F.3d at 952.

         One such way that a federal court may hear a case, is called federal question jurisdiction.
 Unless a complaint presents a plausible assertion of a substantial federal right, a federal court
 does not have subject matter jurisdiction over a cause of action. See Bell v. Hood, 327 U.S. 678,
 682 (1945); Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998) (a federal
 court lacks subject matter jurisdiction to consider claims that are “so insubstantial, implausible,
 foreclosed by prior decisions of this Court, or otherwise completely devoid of merit as not to
 involve a federal controversy.”).

         A complaint is frivolous if it lacks any arguable basis either in fact or law. See Neitzke v.
 Williams, 490 U.S. 319, 325 (1989). Even “a paid complaint that is ‘obviously frivolous’ does
 not confer subject matter jurisdiction.” Franklin v. Murphy, 745 F.2d 1221, 1227 n. 6 (9th Cir.
 1984); Hagans v. Lavine, 415 U.S. 528, 537-38 (1974) (a federal claim which is so insubstantial
 as to be patently without merit cannot serve as the basis for federal jurisdiction). Clearly
 baseless allegations include those that are “fanciful,” “fantastic,” or “delusional.” Denton v.
 Hernandez, 504 U.S. 25, 32-33 (1992). And under Rule 12(h)(3), “[i]f the court determines at
 any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ.
 P. 12(h)(3).

        Here, in the instant Complaint, Plaintiff appears to allege, among other things, that court-
 ordered child support violates the following:

               “separation of powers require by the State and US constitution”;
               Minnesota Statute 518.551 (1996);
               Article III, Section 1 of the California Constitution; and
               The Thirteenth Amendment.

 ECF No. 1, Compl. at 3-14 (capitalization and spelling in original). Plaintiff also alleges that the
 United States of America and its federal government is a foreign corporation and “an
 unconstitutional enterprise of fraud” with respect to the “Children Protective Services and Child
 Support enforcement.” Id. (capitalization in original). Plaintiff appears to allege that the Court
 has jurisdiction over the Complaint because, among other things, Plaintiff asserts “holding the
 Offices Special Prosecutor, now establish this de jure Article III Court, with Military Tribunal
 Overview, under Circuit Rider review: and by Army Reg 840-10 military flag.” Id. at 4
 (capitalization and spelling in original).

         While Plaintiff does identify federal statues and the Constitution as the basis for his
 claims, Plaintiff’s allegations appear to be without legal support and does not confer subject
 matter jurisdiction on this Court because Plaintiff’s factual assertions that form the basis of his
 claims do not support asserting viable claims. For example, to the extent Plaintiff asserts that
 the United States of America and its federal government is a foreign corporation and an

  Page 2 of 3                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
Case 2:21-cv-07424-DMG-SHK Document 4 Filed 09/21/21 Page 3 of 3 Page ID #:21




 unconstitutional enterprise of fraud, the Court finds these claims to be frivolous and, thus, they
 do not confer subject matter jurisdiction on this Court. Further, aside from conclusory
 allegations, there are no factual allegations in Plaintiff’s Complaint that demonstrate Child
 Protective Services or court-ordered child support constitutes fraud or a violation of any
 recognized federal law. Consequently, Plaintiff has failed to establish that the Court has subject
 matter jurisdiction by way of a valid federal question. See Franklin, 745 F.2d at 1227 n.6.

         Although it does not appear that Plaintiff can cure the defects in his Complaint, because
 Plaintiff is proceeding pro se, the Court will allow Plaintiff one opportunity to explain why the
 Complaint should not be dismissed with prejudice for lack of subject matter jurisdiction.
 Accordingly, Plaintiff is ordered to show cause, by October 21, 2021, why this case should not
 be dismissed for lack of subject matter jurisdiction. Plaintiff’s response to this order must be no
 more than 5 pages. Plaintiff is warned that failure to timely respond as ordered may result
 in the case being dismissed under Federal Rule of Civil Procedure 41 for failure to
 prosecute and follow Court orders.

        IT IS SO ORDERED.




 Page 3 of 3                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
